
	

113 S1330 IS: Realistic Employer Responsibility Act of 2013
U.S. Senate
2013-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1330
		IN THE SENATE OF THE UNITED STATES
		
			July 18, 2013
			Mr. Begich introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To delay the implementation of the employer
		  responsibility provisions of the Patient Protection and Affordable Care
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Realistic Employer Responsibility Act
			 of 2013.
		2.2-year delay of
			 employer responsibility provisions
			(a)In
			 generalSubsection (d) of
			 section 1513 of the Patient Protection and Affordable Care Act (Public Law
			 111–148) is amended by striking December 31, 2013 and inserting
			 December 31, 2015.
			(b)Conforming
			 amendments
				(1)Paragraph (3) of
			 section 10106(f) of the Patient Protection and Affordable Care Act (Public Law
			 111–148) is amended by striking December 31, 2013 and inserting
			 December 31, 2015.
				(2)Subsection (d) of
			 section 1514 of such Act is amended by striking December 31,
			 2013 and inserting December 31, 2015.
				(3)Subparagraph (A)
			 of section 4980H(c)(5) of the Internal Revenue Code of 1986 is amended by
			 striking 2014 and inserting 2016.
				(4)Clause (ii) of
			 section 4980H(c)(5)(A) of such Code is amended by inserting , determined
			 by substituting 2015 for 2013 after
			 the Patient Protection and Affordable Care Act.
				3.Optional early
			 adoption of reporting requirementsNot later than December 31, 2013, the
			 Secretary of the Treasury (or the Secretary's delegate) shall publish the forms
			 and other guidance necessary to make the return required under section 6056 of
			 the Internal Revenue Code of 1986, and shall provide opportunity to make such
			 return, at the option of the employer, for calendar years 2014 and 2015 in the
			 case of employers who would be required to make such return for any such year
			 but for the amendments made by section 1.
		4.Internet website
			 relating to employer responsibilitiesNot later than January 1, 2014, the
			 Secretary, in consultation with the State American Health Benefit Exchanges
			 established under section 1311 of the Patient Protection and Affordable Care
			 Act (Public Law 111–148), the Committee on Small Business and Entrepreneurship
			 of the Senate, the Committee on Finance of the Senate, the Committee on Small
			 Business of the House of Representatives, the Committee on Ways and Means of
			 the House of Representatives, the Secretary of the Treasury, and the Secretary
			 of Labor, shall establish an Internet website through which employers and
			 residents of any State may obtain information in an easily understandable
			 format relating to the responsibilities of, and benefits available to, such
			 employers and residents under such Act. The Internet website required under the
			 preceding sentence may be combined with the website required to be established
			 by section 1103 of the Patient Protection and Affordable Care Act.
		
